internal_revenue_service department of the treasury number release date index number washington dc attn person to contact telephone number refer reply to cc te_ge eb hw-plr date date legend fund city statute dear this responds to a ruling_request dated date submitted on behalf of the fund by its authorized representative concerning whether certain cost-of-living adjustments received under the statute are excludable from gross_income under sec_104 of the internal_revenue_code the code the fund is a statutory retirement fund for the payment of retirement death and disability benefits to firefighters employed by the city you represent that the service has previously held certain benefits to which this statute applies are excludable from the firefighters’ gross_income under sec_104 of the code you request a ruling concerning the tax treatment of the cost-of-living adjustments paid under the statute to disabled firefighters receiving excludable service connected disability benefits the statute provides the board_of trustees shall be authorized to use interest earnings on investments of the system in excess of normal requirements as determined by the actuary to provide an annual cost-of-living increase in benefits for members who have retired and widows of members who have retired in an amount not to exceed three percent of the original benefit such benefits shall be paid only when funds are available from this source from funds appropriated for this purpose by the city or from other sources designated for this purpose and payments shall be made in plr-126951-01 such manner and in such amount as may be determined by the board_of trustees based on funds available sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of deceased employees sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen’s compensation act or acts rev_rul 1980_1_cb_35 considers a situation in which a statute in the nature of a workmen’s compensation act provides benefits in the event of work-related injury and also provides that whenever any member dies after retirement a pension based on the average salary of the member at the time of his death will be paid to survivors revrul_80_84 states if a los angeles fireman or policeman suffers a service-related injury or illness necessitating the employee’s retirement the compensation_for that injury or illness is two-fold - - because of that injury the employee may retire and receive lifetime benefits and because that injury qualifies the employee for retirement the employee’s survivors qualify for survivors’ benefits whenever any member dies after retirement the retirement provision benefits paid under this provision to survivors of employees are thus part of the compensation_for the employee’s service-related injury or illness these benefits therefore are treated as a continuation of the employee’s lifetime sec_104 benefits similarly when firefighters in the instant case suffer service-related injury or illness that qualifies them to receive excludable benefits they also qualify for cost-of-living increases under the statute accordingly the cost-of-living increases are treated as a plr-126951-01 continuation of the employee’s excludable benefits based on the information submitted representations made and authorities cited we conclude as follows cost-of-living adjustments under the statute are a continuation of the benefits to which they relate and do not refer to age length of service or prior contributions accordingly cost-of-living adjustments to a firefighter’s benefits will be excluded from gross_income under sec_104 of the code to the same extent that the benefits to which they relate are excludable if only a portion of the firefighter’s benefit qualifies for exclusion under sec_104 only the pro-rata portion of the cost-of-living adjustment attributable to the excludable_portion of the benefit is excludable except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely felix j zech assistant chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy for section purposes cc
